Citation Nr: 0216150	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from October 1991 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 
1999, which denied a rating excess of 30 percent for 
dysthymic disorder.


FINDINGS OF FACT

Dysthymic disorder is manifested by some occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.


CONCLUSION OF LAW

The criteria for a 50 percent rating for dysthymic disorder 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Code 9433 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1991 to January 
1996.  Service medical records show he was treated for 
depression.  By RO rating action in February 1997, service 
connection for dysthymic disorder and a 30 percent rating 
were granted.  

In March 1999, the veteran was hospitalized in a VA facility 
on a transfer from another hospital, following a suicide 
gesture.  His urine was positive for cocaine and TCA on 
admission, and he had a superficial laceration on his left 
wrist.  On a review of systems, he reported suicidal and 
homicidal ideation, as well as auditory hallucinations.  
Currently, he was employed as a recreation technician.  He 
preferred loner activities.  By the time of discharge, he was 
not suicidal or homicidal, and the Global Assessment of 
Functioning (GAF) score was 60.  [The RO later granted a 
temporary total hospitalization rating under 38 C.F.R. § 4.29 
for this admission.]

In July 1999, the veteran filed a claim for an increased 
rating for his psychiatric disorder, contending that his 
condition had worsened.  

A VA examination was conducted in September 1999.  The 
examiner noted that the veteran continued to have significant 
and severe problems with depression.  He was currently living 
with his mother, and attending a technical college.  He 
stayed at home most of the time, and only socialized at the 
VA hospital.  On mental status examination, he had a 
depressed mood and appropriate affect.  Speech was normal, 
and thought processes were logical and tight.  No gross 
memory impairment was observed.  Judgment was adequate.  The 
diagnosis was dysthymic disorder and the GAF score was 49.  

The veteran was hospitalized from April to June 2000, during 
which he complained of problems with recurrent depression, 
suicidal ideation, rapid thoughts, guilt, impaired 
concentration, and auditory hallucinations.  He reported that 
he was unemployed and had tried to attend community college, 
but had not completed any course work due to depression.  He 
related that he had previously sold drugs, and then had 
started using cocaine.  On mental status examination, the 
veteran's speech and affect were normal.  There was no 
evidence of hallucinations.  Cognitive examination was 
grossly intact.  He was treated with therapy and medication, 
and had improved by the time of discharge.  Discharge 
diagnosis were major depression,, recurrent, with severe 
psychotic features; alcohol dependence; and cocaine abuse.  
His GAF score was 21, with highest GAF in the last year noted 
to be 61.  [The RO later granted a temporary total 
hospitalization rating under 38 C.F.R. § 4.29 for this 
admission.]

Outpatient treatment records show that the veteran was seen 
for follow-up therapy, medication, and group therapy after 
his discharge.  From June to August, urine drug screens were 
noted to be negative.  On most occasions, he said he was 
doing well, although he disliked his job, and was 
interviewing for a new job.  In August 2000, he was noted to 
have started school.  He described symptoms the therapist 
believed suggested anxiety attacks.  A GAF score of 41 was 
noted in August 2000. 

On a VA examination in November 2000, the veteran indicated 
he was followed through the mental hygiene clinic and that he 
took antipsychotic and antidepressant medication.  He 
reported a considerable amount of delusional material.  
Currently he was living with his brother.  He stated he had 
quit his job towing cars for the police department because of 
back problems and because it got too hot.  He spent a lot of 
time on the computer.  He was casually groomed and his 
behavior was generally within normal limits throughout the 
examination.  There was no significant anxiety, dysphoria, 
euphoria or anger noted during the examination.  Speech was 
normal, mood was euthymic, and affect was appropriate.  
Thought processes and associations were logical and tight, 
and his stream of mental activity was spontaneous and goal-
directed.  Auditory hallucinations and delusional material 
were noted.  His judgment was adequate.  He denied current 
suicidal or homicidal ideation.  The impression was bipolar 
disorder, and the current GAF score was 48.  

In April 2002, the examiner reviewed the veteran's claims 
file and prepared an addendum to his examination.  The doctor 
noted that the veteran had been seen numerous times, and had 
at times had severe psychotic symptoms.  It was clear that 
the veteran had been seen as quite depressed on a number of 
different occasions by different examiners; thus, there was 
no question that he was depressed, regardless of whether the 
diagnosis was one of dysthymic disorder or major depressive 
disorder.  The doctor felt that the most appropriate 
diagnosis would be a major depressive disorder with psychotic 
features.  



B.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim, and of the 
respective obligations of the VA and him to obtain different 
types of evidence.  Identified treatment records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A mental disorder, including a dysthymic disorder, is rated 
30 percent when it produces occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9433.  

The veteran's GAF score has ranged from 21 when he was 
hospitalized in April-June 2000 to 60 in March 1999.  
However, on most occasions, the GAF has been in the upper 
40s.  The GAF, or Global Assessment of Functioning, is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  A GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission shall be considered, and the assigned 
evaluation should reflect all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

The veteran has not been shown to have symptoms of a 
flattened affect, difficulty in understanding complex 
commands, memory impairment, or impaired judgment.  However, 
he has significant disturbances of mood and motivation, and 
is delusional at times.  He has limited social relationships.  
He required hospitalizations on two occasions during 1999-
2000 for exacerbation of his symptoms (both times the 
additional impairment was compensated by a temporary total 
hospitalization rating under 38 C.F.R. § 4.29).  The evidence 
as a whole, with the resolution of the benefit of the doubt 
in the veteran's favor, reflects symptomatology more closely 
approximating a 50 percent rating.  Accordingly, a 50 percent 
rating is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet.  App. 49 (1990); 38 C.F.R. § 4.7.

A rating in excess of 50 percent is not warranted.  A 70 
percent rating is assigned when the condition produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9433.  While the veteran exhibited suicidal ideation at the 
time of his 1999 hospitalization, he has not expressed any 
such ideation since then, and most of the other typical 
symptoms for a 70 percent rating are absent.  While he has 
occupational impairment due to his psychiatric disorder, such 
impairment is contemplated by a 50 percent rating; symptoms 
reflective of occupational impairment beyond that have not 
been shown.  His employment difficulties have been 
associated, for the most part, with other problems, such as 
dislike of the job and physical complaints.  The Board finds 
that the 70 percent criteria are not satisfied.

In sum, the Board grants a higher rating, to the 50 percent 
level but no greater, for the veteran's dysthymic disorder.








ORDER

A higher rating, to 50 percent, for dysthymic disorder is 
granted.


		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

